Citation Nr: 0512090	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-30 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back and 
neck disability, and if so, whether service connection for a 
back and neck disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel
INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from October 1963 to December 1964; from 
December 1964 to September 1967; and from September 1967 to 
October 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a back and neck 
disability.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.	In a decision dated in July 1980, the Board denied 
entitlement to service connection for a back and neck 
disability.

2.	Evidence submitted subsequent to the July 1980 Board 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for back 
and neck disability.


CONCLUSIONS OF LAW

1.	The Board's July 1980 decision is final as to the claim 
for back disability. 38 U.S.C.A. § 4004 (now codified as 38 
U.S.C.A. § 7104 (West 2002)); 38 C.F.R. § 19.104 (now 
codified as 38 C.F.R. § 20.1100 (2004)).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for back disability has 
been submitted. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The veteran's claim of entitlement to service connection for 
a back disability was previously denied by the RO and the 
Board. In July 1980, the Board denied the claim on the basis 
that the veteran's back disability, diagnosed as myalgia or 
sclerosis of the sacroiliac joint, initially developed many 
years after service in the late 1970's, and manifestations of 
the back and neck condition were not demonstrated prior to 
that time. The Board found that a service injury had caused 
the veteran temporary back problems during service that 
required treatment and limitation of his service duties, but 
it concluded that the problems resolved prior to separation, 
without disabling residuals. Service X-rays of the lumbar and 
lumbosacral spine were indicated by the Board to be 
conclusive in showing no deformity, and the Board found that 
the available evidence did not show the disability to have 
started during service or to have continued unabated since 
that time.

The veteran submitted a request to reopen the case in May 
2001, but the RO issued a rating decision determining that 
new and material evidence had not been received to reopen the 
claim. The RO indicated that the new evidence presented 
failed to establish an etiologic basis on which to grant 
service connection for the back disability. The veteran filed 
a timely Notice of Disagreement and the case was certified 
for appeal to the Board. 

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105 (West 2002). The exception to this rule is 38 U.S.C.A. § 
5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim. When an appellant seeks to 
reopen a final decision based on new and material evidence, 
the Board must first determine whether the appellant has, in 
fact, presented new and material evidence under 
38 C.F.R. § 3.156 because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial). In other words, the Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered. What the RO may have determined in this regard is 
irrelevant. Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001). 

There was no requirement for this claim, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. § 
3.156 (a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996). In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2004). 
However the amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received prior to August 2001 (the 
veteran's claim was submitted in May 2001).

Evidence added to the record since the Board's July 1980 
decision consists of additional treatment records; statements 
from individuals who were familiar with the veteran's 
condition during and after service; and statements submitted 
by the veteran, including the transcript of his testimony 
made before the Board in July 2004. The veteran has also 
provided a proper waiver of initial RO consideration of 
submitted evidence and records.

The additional evidence submitted provides for a new 
diagnosis of the back and neck disability, now characterized 
as sacroiliitis and ankylosing spondylitis. In numerous 
statements submitted to the RO, in his Form 9 Appeal, and 
through testimony made during his hearing, the veteran claims 
a new etiological theory for his back and neck disability 
that he had not made at the time of his original claim. 
Specifically, he claims that his disability, diagnosed as 
ankylosing spondylitis, is a rare disease that was caused by 
the period of months he spent resting on a plywood board bed 
that was required of him after his personnel carrier trauma 
injury during service. He submits an article from the 
National Ankylosing Spondylitis Society, which he believes 
supports his theory. He contends that ankylosing spondylitis 
is a condition that is detected through blood tests and that 
he was never tested for the disease during service, as he 
contends the tests were not performed until the 1980's. He 
claims the X-rays that he was given during service would not 
have detected the early stages of this disease until years 
after the development of the condition. 

Presuming the credibility of the veteran's statements for the 
purpose of reopening, his statement is new to the record and 
significant, and bears directly and substantially on the 
matter under consideration.  See Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997); Bielby v. Brown, 7 Vet. App. 260, 
264-65 (1994). Thus, the evidence must be considered to 
fairly decide the merits of the claim. To this extent, the 
appeal is allowed.  


ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
a back and neck disability is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for the back and neck disability. Elkins v. West, 
12 Vet. App. 209, 218-19 (1999). However, it would be 
premature for the Board to take such action prior to the RO, 
as it could result in prejudice to the veteran's claim. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 
No. 16-92.

The issue of service connection for his back and neck 
disability requires evidence that demonstrates the disability 
was the result of disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004). The veteran therefore requires an examination and 
opinion to determine whether his current back and neck 
disability bears a service-connectable relationship to a 
disease or injury during service in consideration of his 
newly contended etiological theory.



Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. Accordingly, the case is REMANDED for the 
following actions:

1.	Schedule the veteran for an examination with a 
review of the claims folder, to determine the 
nature, etiology, and extent of the veteran's 
disability of the back and neck, characterized as 
sacroiliitis and ankylosing spondylitis. All 
appropriate tests, including X-rays and blood work, 
should be performed. A copy of this decision and 
the claims folder, including the article on 
ankylosing spondylitis from the National Ankylosing 
Spondylitis Society submitted by the veteran, must 
be made available to the examiner for review, and 
the examiner must verify that they have, in fact, 
been reviewed. 

a.	The examiner must state the diagnoses of 
all disorders of the back and neck the 
veteran currently has.
b.	For each diagnosis reported in response to 
item a, above, the examiner must render an 
opinion as to whether it is at least as 
likely as not (i.e., probability 50 percent 
or greater) that the disability is the 
result of a disease, injury, or incident 
the veteran had in service.
c.	Each diagnosis should include a specific 
statement as to whether the condition is 
the result of the veteran's described bed 
rest recovery period following his trauma 
injury during service.

2.	When all of the foregoing actions have been 
completed, undertake any other indicated 
development and then readjudicate the issue of 
entitlement to service connection for disability of 
the back and neck. If the benefits sought on appeal 
are not granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Jeff Martin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


